Judgment, Supreme Court, New York County (Arthur Engoron, J.), entered November 28, 2011, denying the petition seeking to annul the determination of respondent New York City Housing Authority to terminate petitioner’s Section 8 rent subsidy, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
*557Petitioner received the notice of final determination in April 2011 advising her that her Section 8 rent subsidy had been terminated. However, she did not commence this proceeding until October 2011, which was more than two months after the statute of limitations had expired (see Matter of Delgado v New York City Hous. Auth., 88 AD3d 521 [1st Dept 2011]; CPLR 217 [1]). This Court cannot extend the statute of limitations (see CPLR 201), nor does it have discretion to address the merits of petitioner’s other arguments (see Matter of M & D Contrs. v New York City Dept. of Health, 233 AD2d 230, 231 [1st Dept 1996]). Concur — Tom, J.P., Saxe, Richter, Abdus-Salaam and Feinman, JJ.